Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant in page 7 of the Remarks argues that since FIGs. 3 and 7 of Li show different stages of making an imaging device, "a transparent layer blanketly disposed on the substrate, covering the pixels and a region between the pixels", "a light-shielding layer disposed over the transparent layer" and "transparent pillars through the light-shielding layer, correspondingly disposed on the pixels" do not exist at the same time.
Applicant should note that all the elements recited in the claim 1 are shown in a single embodiment of Li. It should also be noted that the claim does not recite having the light-shielding layer disposed on the pixels and it also does not recite not removing part of the transparent layer. 
Additionally, it should be noted that Li [0025] discloses layer 114 is made of transparent material which is also blanketly deposited on the pixels and between them and can be interpreted as the transparent layer together with layer 116. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20060138495 A1; hereinafter Li).

    PNG
    media_image1.png
    252
    474
    media_image1.png
    Greyscale

Li Figure 7
Regarding Claim 1, Li (figs.1-7) discloses an optical sensor, comprising:  
2pixels (112; [0024]) disposed in a substrate (110; [0024]); and 
3a light collimating layer disposed on the substrate, comprising:  
4a transparent layer (116; [0025] discloses that 116 is made of transparent material) blanketly disposed on the substrate (110), covering the 5pixels (112) and a region between the pixels (shown in fig.3); 
6a light-shielding layer (134; [0028] discloses reflecting layers 134 which are interpreted as the light shielding layer since they stop the light from further traveling 
Regarding Claim 12, The optical sensor as claimed in claim 1, Li (Figs.1-7) discloses wherein each of the transparent 2pillars (154) has a bottom surface and a top surface; 
the bottom surface of each transparent 3pillar has an area (bottom area of 154); the top surface of each transparent pillar has an area (top area of 154); and 
the area of 4the bottom surfaces of the transparent pillars is not equal to the area of the top 5surfaces of the transparent pillars (shown).  
Regarding Claim 14, The optical sensor as claimed in claim 1, Li (fig.7) discloses wherein each of the transparent 2pillars (154) has a sidewall and a bottom surface which is not perpendicular to the sidewall (shown).  
Regarding Claim 111, The optical sensor as claimed in claim 1, Li (Fig.7) discloses further comprising: 2a dummy transparent pillar (116 on the two sides) penetrating through the light-shielding layer , 3disposed over the substrate (110) in a peripheral region of the light collimating layer, 4wherein the dummy transparent pillar does not correspond to any of the pixels (shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li.

Regarding Claim 16, The optical sensor as claimed in claim 1, Li discloses the claimed invention except for a ratio of a total height of 2the transparent pillars (154) and the transparent layer (116) to an average width of the transparent pillars to be between 1 and 50.  
 It would have been obvious matter of design choice to have any desired ratio, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).

Regarding Claim 17, The optical sensor as claimed in claim 1, Li discloses the claimed invention except for a ratio of a diameter of the 2transparent pillars to a height of the transparent layer to be between 1 and 50.   It would have been obvious matter of design choice to have any desired ratio, since such a modification would have involved  In re Rose, 105 USPQ 237 (CCPA) 1955).

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bierhuizen et al. (US 20170038669 A1; hereinafter Bier).
Regarding Claim 13, Li as applied in claim 1, Li does not specifically disclose wherein the area of 4the bottom surfaces of the transparent pillars is equal to the area of the top surfaces of 5the transparent pillars.
Bier (fig.7A-&B) discloses in an analogous art a transparent pillars (750; [0070])
wherein each of the transparent 2pillars has a bottom surface and a top surface; the bottom surface of each transparent 3pillar has an area; 
the top surface of each transparent pillar has an area; and 
the area of 4the bottom surfaces of the transparent pillars is equal to the area of the top surfaces of 5the transparent pillars (shown in fig.7A).
Therefore it would have been obvious in the art to have transparent pillars having a shape as disclosed in Bier to achieve good image quality and providing high image contrast and sharp image quality.  

Regarding Claim 15, Li as applied in claim 1, Li does not specifically disclose wherein each of the transparent 2pillars has a sidewall and a bottom surface which is perpendicular to the sidewall.  
Bier (fig.7A) discloses in an analogous art a transparent pillars (750; [0070])

Therefore it would have been obvious in the art to have transparent pillars having a shape as disclosed in Bier to achieve good image quality and providing high image contrast and sharp image quality.  

Regarding Claim 18, Li as applied in claim 1, Li does not specifically disclose wherein a material of the 2transparent layer is the same as a material of the transparent pillars. 
Bier (fig.7A) discloses in an analogous art a transparent pillars (750; [0072-][0073]) wherein a material of the 2transparent layer is the same as a material of the transparent pillars. 
Therefore it would have been obvious in the art to have transparent pillars having a material same as 2transparent layer as taught in Bier so the refraction index would be the same and the light travels the same path and therefore achieve good image quality and providing high image contrast and sharp image quality.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wu et al. (US 20180373945 A1; hereinafter Wu).
Regarding Claim 19, Li as applied in claim 1, Li does not specifically disclose wherein further comprising:  2a bottom light-shielding layer disposed below the transparent layer and over 3the substrate between the pixels.

  
Regarding Claim 110, Li in view of Wu as applied in claim 9. Lin in view of Wu disclose the claimed invention except for about whether a material of the bottom 2light-shielding layer is different from a material of the light-shielding layer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a material of the bottom 2light-shielding layer different from a material of the light-shielding layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design c1hoice. In re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             
/MOAZZAM HOSSAIN/           Primary Examiner, Art Unit 2896                                                                                                                                                                                             	March 19, 2021